In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-357V
                                   Filed: November 19, 2015
                                          Unpublished

****************************
VERA IVANCHUK, as mother and,            *
natural guardian, and                    *
ANDREY IVANCHUK, as father and           *
natural guardian of Y.I.                 *
                                         *
                     Petitioner,         *     Ruling on Entitlement;
                                         *     Measles, Mumps, and Rubella (MMR);
                                         *     Thrombocytopenic purpura;
SECRETARY OF HEALTH                      *     Table Injury; Special Processing Unit
AND HUMAN SERVICES,                      *     (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On April 9, 2015, petitioners filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the “Vaccine
Act” or “Program”]. Petitioners allege that their minor child, Y.I., experienced
thrombocytopenic purpura following the administration of a number of vaccinations,
including Measles, Mumps and Rubella (MMR). Petition at 1-2. Although Y.I.’s alleged
injury did not persist for at least six months, petitioners alleged that Y.I. underwent a
surgical intervention as a result of her vaccination(s), because she underwent a bone
marrow aspiration and biopsy under anesthesia during her hospitalization. Id. at 2-3.
The case was assigned to the Special Processing Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On September 18, 2015, the undersigned issued a finding of fact concluding that
“Y.I. experienced hospitalization and surgical intervention within the meaning of §300aa-
11(c)(1)(D)(iii) of the Vaccine Act.” ECF No. 13 at 4.

        On November 18, 2015, respondent filed her Rule 4(c) report in which she
recommends that compensation be awarded in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, respondent agreed that Y.I.’s injury meets the diagnostic
criteria for thrombocytopenic purpura in that her initial platelet count was 2,000, below
the 50,000/mm3 threshold identified by the Qualifications and Aids to Interpretation
(QAI). Respondent also agreed that the onset of Y.I.’s condition was within the requisite
time period set by the Vaccine Injury Table for thrombocytopenic purpura following
MMR vaccination Id. at 3-4.

       Respondent further stated that she “objects to the characterization of the bone
marrow biopsy as a surgical intervention. However, given Chief Special Master
Dorsey’s Finding of Fact on September 18, 2015, that the bone marrow biopsy was a
surgical intervention, respondent has concluded that compensation is appropriate . . .” 3
Id.

      In view of respondent’s recommendation that compensation be awarded
and the evidence before me, the undersigned finds that petitioner is entitled to
compensation.

IT IS SO ORDERED.

                                         s/Nora Beth Dorsey
                                         Nora Beth Dorsey
                                         Chief Special Master




3Respondent further indicated that she wished to reserve her right to seek appellate review of this
determination. Respondent’s Rule 4(c) Report at 4, fn. 3.